VOLTERRA SEMICONDUCTOR CORPORATION
SEVERANCE BENEFIT PLAN

Adopted January 22, 2010

1. INTRODUCTION.

The Volterra Semiconductor Corporation Severance Benefit Plan (the “Plan”) is
established effective January 22, 2010. The purpose of the Plan is to provide
benefits to certain eligible employees of Volterra Semiconductor Corporation
(the “Company”) upon a Qualifying Termination (as such term is defined below).
This Plan will provide the exclusive benefits that each Eligible Employee (as
such term is defined below) may become eligible to receive upon such event, and
except as set forth in the Participation Notice (as defined below), will
supersede any other severance plan, policy or practice, whether formal or
informal, written or unwritten, previously announced or maintained by the
Company (with the exception of any provisions contained in any equity incentive
plan or award agreement providing for accelerated vesting of the shares subject
to such equity award upon or following a Qualifying Termination). This Plan
document also is the Summary Plan Description for the Plan.

2. ELIGIBILITY FOR BENEFITS.

(a) General Rules. Subject to the terms and conditions set forth in this
Section 2 and elsewhere in the Plan, the Company will provide Eligible Employees
who experience a Qualifying Termination with the benefits set forth in
Section 3.

(b) Definition of “Eligible Employee.” For purposes of this Plan, an Eligible
Employee is a full-time regular U.S. employee of the Company at or above the
level of Vice President who has been selected by the Board for participation,
and who has received a Participation Notice from the Company informing the
employee that the employee is an Eligible Employee under the Plan and executed
and returned such Participation Notice to the Company. The determination of
whether an employee is an Eligible Employee will be made by the Plan
Administrator, in its sole discretion, and such determination will be binding
and conclusive on all persons. For purposes of this Plan, full-time employees
are those regular hire employees who are regularly scheduled to work at least
thirty (30) hours per week. Neither temporary, leased or seasonal employees nor
intern, agency temporary employees, independent contractors, consultants or
agents under a written contract or purchase order, and persons so classified as
such by the Company (whether or not such classification is upheld on
governmental, judicial or other review) are eligible for benefits under the
Plan.

(c) Release Requirement. In order to be eligible to receive benefits under this
Plan, an Eligible Employee must also execute a general waiver and release in
substantially the form attached hereto as Exhibit A, B or C, as applicable,
within the time frame set forth therein and such release must become effective
in accordance with its terms, but in no event later than the 60th day after the
termination date. The Company, in its discretion, may modify the form of the
required release to comply with applicable law and will determine the form of
the required release, which may be incorporated into a termination agreement or
other agreement with the Eligible Employee.

(d) Exceptions to Benefit Entitlement. An Eligible Employee will not receive
benefits under the Plan (or will receive reduced benefits under the Plan) in any
of the following circumstances, as determined by the Company in its sole
discretion:

(i) The Eligible Employee is covered by any other severance or separation pay
plan, policy or practice of the Company or requirement to pay severance under
applicable local law, or has executed an individually negotiated employment or
separation contract or agreement with the Company relating to severance benefits
payable upon a Qualifying Termination that is in effect on his or her last day
of employment, in which case such Eligible Employee’s severance benefit, if any,
will be governed by the terms of such individually negotiated employment,
separation contract or agreement or local law.

(ii) The Eligible Employee is rehired by the Company or an affiliate of the
Company prior to his or her last day of employment.

(iii) The Eligible Employee is offered immediate reemployment by the acquiring
or surviving corporation following a Change in Control under terms that do not
give rise to a right to resign for Good Reason. For purposes of the foregoing,
“immediate reemployment” means that the employee’s employment with the acquiring
or surviving corporation, as the case may be, results in uninterrupted
employment such that the employee does not incur a lapse in pay as a result of
the Change in Control.

(iv) The Eligible Employee has not signed the Company’s standard form of
confidential information and inventions assignment agreement (“Proprietary
Agreement”) covering the Eligible Employee’s period of employment with the
Company (and with any predecessor) and/or does not confirm in writing that he or
she is and will remain subject to the terms of that agreement.

3. AMOUNT OF SEVERANCE BENEFIT.

(a) Severance Benefits. Subject to the requirements set forth in Section 2 and
elsewhere in this Plan, in the event of an Eligible Employee’s Qualifying
Termination, the Eligible Employee will be eligible for the severance benefits
set forth in Appendix A (except as such benefits may otherwise be modified as
provided in Section 3(d) below, which modification will be reflected in the
Eligible Employee’s Participation Notice).

(b) Definition of Qualifying Termination. For purposes of this Plan, a
“Qualifying Termination” means that the Eligible Employee’s employment is
terminated either:

(i) by the Company without Cause more than two (2) months prior to or more than
twelve (12) months after a Change in Control (a “Non-Change in Control
Termination”) or

(ii) by (1) the Company without Cause or (2) the Eligible Employee for Good
Reason, if either (1) or (2) occurs within two (2) months prior to or within
twelve (12) months following a Change in Control (a “Change in Control
Termination”)

and in either case such termination satisfies the definition of “separation from
service” as defined in Treasury Regulation 1.409A(h)(ii). The foregoing
notwithstanding, the following events will not constitute a Qualifying
Termination: (i) the Eligible Employee resigns his or her employment with the
Company at any time, other than a resignation for Good Reason within two (2)
months prior to or within twelve (12) months following a Change in Control or
(ii) the Eligible Employee’s employment is terminated due to the Eligible
Employee’s death or disability or for Cause.

(c) Definitions

(i) “Base Salary” will mean the Eligible Employee’s base salary or regular wage
rate in effect immediately prior to the Eligible Employee’s last day of
employment or, if applicable, the base salary or wage rate in effect prior to
any reduction in base salary or wage rate that forms the basis of the Eligible
Employee’s termination for Good Reason. Base Salary does not include variable
forms of compensation such as but not limited to incentive compensation,
commissions, bonuses, expenses or expense allowances.

(ii) “Bonus Amount” will mean (1) the average annual incentive bonus earned by
the Eligible Employee in the two most recent full bonus years prior to the date
of the Qualifying Termination or (2) if the Eligible Employee has not been
employed by the Company during the entirety of the two most recent bonus years,
(i) the annual incentive bonus earned by the Eligible Employee in the year prior
to the date of the Qualifying Termination or (ii) if the Eligible Employee has
not been employed for a full bonus year, the Eligible Employee’s target annual
incentive bonus for the year of termination.

(iii) “Cause” will mean one or more of the following: (i) indictment, conviction
of or plea of guilty or nolo contendere to, any crime that constitutes a felony
under federal or state law; (ii) participation in any fraud or material
dishonesty against the Company; (iii) intentional misconduct or material failure
to perform assigned duties; (iv) material violation or breach of any Company
policy, agreement with the Company, or any duty to the Company (including, but
not limited to, unauthorized use or disclosure of the Company’s confidential
information or trade secrets); or (v) failure to cooperate with the Company in
any investigation or formal proceeding.

(iv) “Change in Control” will mean the occurrence, in a single transaction or in
a series of related transactions, of any one or more of the following events:

(1) any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company by an investor, any affiliate thereof
or any other Exchange Act Person from the Company in a transaction or series of
related transactions the primary purpose of which is to obtain financing for the
Company through the issuance of equity securities or (B) solely because the
level of Ownership held by any Exchange Act Person (the “Subject Person”)
exceeds the designated percentage threshold of the outstanding voting securities
as a result of a repurchase or other acquisition of voting securities by the
Company reducing the number of shares outstanding, provided that if a Change in
Control would occur (but for the operation of this sentence) as a result of the
acquisition of voting securities by the Company, and after such share
acquisition, the Subject Person becomes the Owner of any additional voting
securities that, assuming the repurchase or other acquisition had not occurred,
increases the percentage of the then outstanding voting securities Owned by the
Subject Person over the designated percentage threshold, then a Change in
Control will be deemed to occur;

(2) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
corporation, partnership, limited liability company or other entity (“Entity”)
in such merger, consolidation or similar transaction or (B) more than fifty
percent (50%) of the combined outstanding voting power of the parent of the
surviving Entity in such merger, consolidation or similar transaction, in each
case in substantially the same proportions as their Ownership of the outstanding
voting securities of the Company immediately prior to such transaction;

(3) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or

(4) during any period of two consecutive years, individuals who, at the
beginning of such period are members of the Board (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the members of the Board;
provided, however, that if the appointment or election (or nomination for
election) of any new Board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
will, for purposes of this Plan, be considered as a member of the Incumbent
Board.

(5) The term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company.

The Plan Administrator will have full and final authority, which will be
exercised in its discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.

(v) “Exchange Act Person” means any natural person, entity or “group” (within
the meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”)), except that “Exchange Act Person” will not include (i) the Company or
any Subsidiary of the Company, (ii) any employee benefit plan of the Company or
any Subsidiary of the Company or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any Subsidiary of
the Company, (iii) an underwriter temporarily holding securities pursuant to a
registered public offering of such securities, (iv) an Entity Owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their Ownership of stock of the Company; or (v) any natural
person, Entity or “group” (within the meaning of Section 13(d) or 14(d) of the
Exchange Act) that, as of the Effective Date, is the Owner, directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities.

(vi) “Good Reason” will mean that the Eligible Employee voluntarily terminates
employment with the Company (or any successor thereto) if and only if:

(1) one of the following actions have been taken without the Eligible Employee’s
express written consent:

a. there is a material diminution in the authority, duties or responsibilities
of the Eligible Employee; provided, however, that Good Reason will not be
satisfied solely by reason of such individual retaining substantially the same
position held prior to a Change in Control, but in a distinct legal entity or
business unit of a larger entity following such Change in Control (e.g., the CEO
becoming, following a Change in Control, head officer of the business unit of
the acquirer responsible for the Company’s operations);

b. there is a material reduction in the Eligible Employee’s base salary that is
not a part of a Company-wide reduction plan;

c. the Eligible Employee is required to relocate his or her principal place of
employment to a location that would increase the Eligible Employee’s one way
commute distance by more than thirty-five (35) miles from the Eligible
Employee’s place of employment immediately prior to such change; or

d. any acquirer, successor or assignee of the Company materially fails to assume
and perform, in all material respects, the obligations of the Company hereunder;
and

(2) the Eligible Employee provides written notice to the Plan Administrator
within the thirty (30)-day period immediately following such action; and

(3) such action is not remedied by the Company within thirty (30) days following
the Company’s receipt of such written notice; and

(4) the Eligible Employee’s resignation is effective not later than sixty
(60) days after the expiration of such thirty (30) day cure period.

(vii) “Own,” “Owned,” “Owner,” “Ownership” A person or Entity will be deemed to
“Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership” of
securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.

(viii) “Participation Notice” means the latest notice delivered by the Company
to an Eligible Employee informing the employee that the employee is an Eligible
Employee in the Plan, substantially in the form of Appendix B hereto.

(ix) “Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).

(x) “Tier Group” will mean either Tier 1 or Tier 2, which designation reflects
the level of benefits awarded under the Plan to an Eligible Employee by the
Board or duly authorized committee thereof (as evidenced by the resolutions of
such body), which designation is based in part on such employee’s position with
the Company. The designation of Tier 1 or Tier 2 will be indicated on the
Eligible Employee’s Participation Notice.

(d) Additional Benefits. Notwithstanding the foregoing, the Company may, in its
sole discretion, (i) authorize benefits in addition to those benefits set forth
in Appendix A to Eligible Employees; (ii) waive or modify, in respect to one or
more employees or classes of employees, the eligibility requirements for receipt
of benefits under this Plan; (iii) modify the method of calculating the amount
of benefits to be received under the Plan and/or (iv) modify the time and/or
form of payment of benefits, to the extent permissible under Section 409A, under
the Plan. The provision or modification of any such benefits will in no way
obligate the Company or its affiliates to provide or modify such benefits to any
other person, even if similarly situated. An employee for whom any eligibility
requirement has been waived or modified, or who is offered benefits under this
Plan that are different than, or in addition to, those set forth in Appendix A,
will receive specific written notice that the Plan Administrator is exercising
discretion in that regard. Receipt of benefits under this Plan pursuant to such
exceptions may be subject to a covenant of confidentiality and non-disclosure
and/or to other conditions determined by the Plan Administrator in its sole
discretion.

(e) Best After Tax. If any payment or benefit (including payments and benefits
pursuant to this Plan) that an Eligible Employee would receive in connection
with a Change in Control from the Company or otherwise (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Company will cause to be determined, before any amounts
of the Payment are paid to the Eligible Employee, which of the following two
alternative forms of payment would maximize the Eligible Employee’s after-tax
proceeds: (i) payment in full of the entire amount of the Payment (a “Full
Payment”), or (ii) payment of only a part of the Payment so that the Eligible
Employee receives the largest payment possible without the imposition of the
Excise Tax (a “Reduced Payment”), whichever amount results in the Eligible
Employee’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. For purposes of determining whether to make a Full Payment or a
Reduced Payment, the Company will cause to be taken into account all applicable
federal, state and local income and employment taxes and the Excise Tax (all
computed at the highest applicable marginal rate, net of the maximum reduction
in federal income taxes which could be obtained from a deduction of such state
and local taxes). If a Reduced Payment is made, (i) the Payment will be paid
only to the extent permitted under the Reduced Payment alternative, and the
Eligible Employee will have no rights to any additional payments and/or benefits
constituting the Payment, and (ii) reduction in payments and/or benefits will
occur in the following order: (1) reduction of cash payments; (2) cancellation
of accelerated vesting of equity awards other than stock options;
(3) cancellation of accelerated vesting of stock options; and (4) reduction of
other benefits paid to the Eligible Employee. In the event that acceleration of
compensation from the Eligible Employee’s equity awards is to be reduced, such
acceleration of vesting will be canceled in the reverse order of the date of
grant of such equity awards. In no event with the Company or any shareholder be
liable to any Eligible Employee for any amounts not paid as a result of the
operation of this Section 3(e).

The independent professional firm engaged by the Company for general tax audit
purposes as of the day prior to the effective date of the Change in Control will
make all determinations required to be made under this Section 3(e). If the firm
so engaged by the Company is serving as accountant or auditor for the
individual, entity or group effecting the Change in Control, the Company will
appoint a nationally recognized independent professional firm to make the
determinations required hereunder. The Company will bear all expenses with
respect to the determinations by such firm required to be made hereunder.

The firm engaged to make the determinations hereunder will provide its
calculations, together with detailed supporting documentation, to the Company
and the Eligible Employee within thirty (30) calendar days after the date on
which the Eligible Employee’s right to a Payment is triggered (if requested at
that time by the Company) or such other time as requested by the Company. If the
firm determines that no Excise Tax is payable with respect to a Payment, either
before or after the application of the Reduced Amount, it will furnish the
Company and the Eligible Employee with a statement reasonably acceptable to the
Eligible Employee that no Excise Tax is reasonably likely to be imposed with
respect to such Payment. Any good faith determinations of the firm made
hereunder will be final, binding and conclusive upon the Company and the
Eligible Employee.

(f) Certain Reductions. The Company will reduce an Eligible Employee’s benefits
under this Plan by any other severance benefits, pay and benefits provided
during a period following written notice of a plant closing or mass layoff, pay
and benefits in lieu of notice, or other similar benefits payable to the
Eligible Employee by the Company that become payable in connection with the
Eligible Employee’s termination of employment pursuant to (i) any applicable
legal requirement, including, without limitation, the Worker Adjustment and
Retraining Notification Act, the California Plant Closing Act, or any other
similar state law (collectively, “WARN”), (ii) a written employment or severance
agreement with the Company, or (iii) any Company policy or practice providing
for severance, termination pay, or otherwise allowing the Eligible Employee to
remain on the payroll for a limited period of time after being given notice of
the termination of the Eligible Employee’s employment, and the Plan
Administrator will so construe and implement the terms of the Plan. Any such
reductions that the Company determines to make pursuant to this Section 3(f)
will be made such that any benefit under the Plan will be reduced solely by any
similar type of benefit under such legal requirement, agreement, policy or
practice (e.g., any cash severance benefits under the Plan will be reduced
solely by any cash payments or severance benefits under such legal requirement,
agreement, policy or practice, and any continued insurance benefits under the
Plan will be reduced solely by any continued insurance benefits under such legal
requirement, agreement, policy or practice). The Company’s decision to apply
such reductions to the severance benefits of one Eligible Employee and the
amount of such reductions will in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other Eligible
Employee, even if similarly situated. In the Company’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being re-characterized as payments pursuant to the Company’s
statutory obligation.

(g) Code Section 409A. If the Company (or, if applicable, the successor entity
thereto) determines that the severance payments and benefits provided under the
Plan (the “Plan Payments”) constitute “deferred compensation” under Section 409A
of the Code (Section 409A, together, with any state law of similar effect,
“Section 409A”) and an Eligible Employee is, at the time of “separation from
service” (as defined under Section 409A), a “specified employee” of the Company
(or any successor entity thereto), as such term is defined in
Section 409A(a)(2)(B)(i) (a “Specified Employee”) on his or her separation from
service, then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Plan
Payments will be delayed as follows: on the earlier to occur of (i) the date
that is six months and one day after the individual’s separation from service
and (ii) the date of the Eligible Employee’s death (such earlier date, the
“Delayed Initial Payment Date”), the Company (or the successor entity thereto,
as applicable) will (A) pay to the Eligible Employee a lump sum amount equal to
the sum of the Plan Payments that the Eligible Employee would otherwise have
received through the Delayed Initial Payment Date if the commencement of the
payment of the Plan Payments had not been delayed pursuant to this paragraph and
(B) commence paying the balance of the Plan Payments in accordance with
Appendix A. For the avoidance of doubt, it is intended that (1) each installment
of the Plan Payments is a separate “payment” for purposes of Section 409A and
(2) all Plan Payments satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under of Treasury
Regulation 1.409A-1(b)(4), 1.409A-1(b)(5), 1.409A-1(b)(9)(iii), and
1.409A-1(b)(9)(v).

4. ADDITIONAL ELIGIBILITY AND TRANSITION MATTERS.

(a) Return of Company Property. An Eligible Employee will not be entitled to any
benefit under this Plan unless and until the Eligible Employee returns all
Company Property upon his or her termination (or earlier if so requested by the
Company). For this purpose, “Company Property” means all paper and electronic
Company documents (and all copies thereof) created and/or received by the
Eligible Employee during his or her period of employment with the Company and
other Company property which the Eligible Employee had in his or her possession
or control at any time, including, but not limited to, Company files, notes, lab
notebooks, drawings, records, plans, forecasts, reports, studies, analyses,
proposals, agreements, financial information, research and development
information, sales and marketing information, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
leased vehicles, computers, computer equipment, software programs, facsimile
machines, mobile telephones, servers), credit and calling cards, entry cards,
identification badges and keys; and any materials of any kind which contain or
embody any proprietary or confidential information of the Company (and all
reproductions thereof in whole or in part). As a condition to receiving benefits
under the Plan, Eligible Employees must not make or retain copies, reproductions
or summaries of any such Company Property. However, an Eligible Employee is not
required to return his or her personal copies of documents evidencing the
Eligible Employee’s hire, termination, compensation, benefits and equity awards
and any other documentation received as a shareholder of the Company.

(b) Prepayment of Advanced Amounts. An Eligible Employee will not be entitled to
any benefit under this Plan if the Eligible Employee previously received an
advance(s) for business travel and entertainment expenses unless and until the
Eligible Employee (i) properly completes and submits an expense reimbursement
form(s) and supporting receipts to his or her manager no later than the Eligible
Employee’s last day of employment and (ii) repays (via check payable to
“Volterra Semiconductor Corporation”) any amounts advanced but not used and
approved for reimbursement.

(c) Transition of Work. An Eligible Employee will not be entitled to any benefit
under this Plan unless and until the Eligible Employee (i) has satisfactorily
transitioned his or her work and information concerning his or her work to the
Company to the extent requested by the Company (including but not limited to
completion of exit checklists and properly signed and witnessed lab notebooks)
and (ii) has provided the Company with all logins, passwords, passcodes and
similar information created by the Eligible Employee for documents, email and
electronic files that the Eligible Employee created or used on Company systems.

5. TIME OF PAYMENT AND FORM OF BENEFIT.

All severance benefits under the Plan will be paid as provided in Appendix A
following the Eligible Employee’s satisfaction of all of the requirements set
forth in this Plan. All payments under the Plan will be subject to applicable
withholding for federal, state and local taxes. If an Eligible Employee is
indebted to the Company as of his or her last day of employment, the Company
reserves the right to offset any severance payments under the Plan by the amount
of such indebtedness. Additionally, if an Eligible Employee is subject to
withholding for taxes related to any non-Plan benefits, including but not
limited to any imputed income related to perquisites or withholding taxes due in
connection with the vesting or exercise of equity awards, the Company may offset
any severance payments under the Plan by the amount of such withholding taxes.
However, payments under the Plan will not be subject to any other deductions
such as, but not limited to, 401(k) plan contributions and/or 401(k) loan
repayments or other employee benefit and benefit plan contributions except to
the extent expressly provided for in such 401(k) plan documents.

6. REEMPLOYMENT.

In the event of an Eligible Employee’s reemployment by the Company or any other
affiliate of the Company during the period of time in respect of which severance
benefits pursuant to the Plan have been paid, the Company, in its sole and
absolute discretion, may require such Eligible Employee to repay to the Company
all or a portion of such severance benefits as a condition of reemployment.

7. RIGHT TO INTERPRET PLAN; AMENDMENT AND TERMINATION.

(a) Exclusive Discretion. The Plan Administrator is the Company. As Plan
Administrator, the Company is the named fiduciary charged with the
responsibility for administering the Plan. The Plan Administrator will have the
exclusive discretion and authority to establish rules, forms, and procedures for
the administration of the Plan and to construe and interpret the Plan and to
decide any and all questions of fact, interpretation, definition, computation or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits paid under the Plan. The Plan Administrator may delegate any or all of
its administrative duties to an officer of the Company and any such delegation
will convey with it the full discretionary authority of the Plan Administrator
to carry out the delegated duties to the greatest extent consistent with
applicable law and the Company’s bylaws. The Company or the Plan Administrator
will indemnify and hold harmless any person to whom it delegated its
responsibilities; provided, however, such person does not act with gross
negligence or willful misconduct. The rules, interpretations, computations and
other actions of the Plan Administrator or its delegate will be binding and
conclusive on all persons.

(b) Amendment or Termination.

(i) The Plan will terminate, and no further amounts may be earned hereunder
(i.e., no future terminations will be deemed Qualifying Terminations), on the
earliest to occur of (1) any liquidation, dissolution or winding up of the
Company, (2) at such time as all payments due (as a result of those Qualifying
Terminations occurring prior to the Plan termination date) under the Plan have
been paid, and (3) the fourth (4th) anniversary of the effective date of the
Plan set forth on the first page of the Plan (the “Fourth Anniversary”).
Notwithstanding the foregoing, if, on the Fourth Anniversary, the Company has
signed a definitive agreement for a transaction that would qualify as a Change
in Control, then the termination date of the Plan will automatically be extended
by eighteen (18) months.

(ii) The Company reserves the right to amend this Plan (including Appendix A) at
any time prior to the termination of the Plan; provided, however, that no such
amendment will materially adversely affect any Eligible Employee without the
written consent of such individual. Any action amending the Plan will be in
writing and executed by a duly authorized executive officer of the Company.

8. NO IMPLIED EMPLOYMENT CONTRACT.

This Plan will not be deemed (i) to give any employee or other person any right
to be retained in the employ of the Company or (ii) to interfere with the right
of the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.

9. LEGAL CONSTRUCTION.

This Plan is intended to be governed by and will be construed in accordance with
the Employee Retirement Income Security Act of 1974 (“ERISA”) and, to the extent
not preempted by ERISA, the laws of the State of California (without regard to
principles of conflict of laws).

10. CLAIMS, INQUIRIES AND APPEALS.

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative). The Plan Administrator is:

Volterra Semiconductor Corporation

Attn: General Counsel

47467 Fremont Blvd.

Fremont, CA 94538

(b) Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant’s right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following a denial on review
of the claim, as described in Section 10(d)below.

This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

(c) Request for a Review. Any person (or that person’s authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review will be in writing and will be addressed to:

Volterra Semiconductor Corporation

Attn: General Counsel

47467 Fremont Blvd.

Fremont, CA 94538

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) will have the
opportunity to submit (or the Plan Administrator may require the applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) will be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to his or her claim. The
review will take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This notice of extension will describe
the special circumstances necessitating the additional time and the date by
which the Plan Administrator is to render its decision on the review. The Plan
Administrator will give prompt, written or electronic notice of its decision to
the applicant. Any electronic notice will comply with the regulations of the
U.S. Department of Labor. In the event that the Plan Administrator confirms the
denial of the application for benefits in whole or in part, the notice will set
forth, in a manner calculated to be understood by the applicant, the following:

(i) the specific reason or reasons for the denial;

(ii) references to the specific Plan provisions upon which the denial is based;

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to his or her claim; and

(iv) a statement of the applicant’s right to bring a civil action under Section
502(a) of ERISA.

(e) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

(f) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 10(a) above, (ii) has
been notified by the Plan Administrator that the application is denied,
(iii) has filed a written request for a review of the application in accordance
with the appeal procedure described in Section 10(c) above, and (iv) has been
notified that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 10, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.

11. BASIS OF PAYMENTS TO AND FROM PLAN.

The Plan will be unfunded, and all benefits under the Plan will be paid only
from the general assets of the Company. An Eligible Employee’s right to receive
payments under the Plan is no greater than that of the Company’s unsecured
general creditors. Therefore, if the Company were to become insolvent, the
Eligible Employee might not receive benefits under the Plan.

12. OTHER PLAN INFORMATION.

(a) Employer and Plan Identification Numbers. The Employer Identification Number
assigned to the Company (which is the “Plan Sponsor” as that term is used in
ERISA) by the Internal Revenue Service is 94-3251865. The Plan Number assigned
to the Plan by the Plan Sponsor pursuant to the instructions of the Internal
Revenue Service is 520.

(b) Ending Date for Plan’s Fiscal Year and Type of Plan. The date of the end of
the fiscal year for the purpose of maintaining the Plan’s records is
December 31. The Plan is a welfare benefit plan.

(c) Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is:

Volterra Semiconductor Corporation

Attn: General Counsel

47467 Fremont Blvd.

Fremont, CA 94538

(d) Plan Sponsor and Administrator. The Plan Sponsor and the “Plan
Administrator” of the Plan is:

Volterra Semiconductor Corporation

Attn: General Counsel

47467 Fremont Blvd.

Fremont, CA 94538

The Plan Sponsor’s and Plan Administrator’s telephone number is (510) 743-1200
and facsimile number is (510) 743-1600.

13. STATEMENT OF ERISA RIGHTS.

Eligible Employees in this Plan are entitled to certain rights and protections
under ERISA. If you are an Eligible Employee, you are considered a participant
in the Plan and, under ERISA, you are entitled to:

(a) Receive Information About Your Plan and Benefits

(i) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;

(ii) Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report
(Form 5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for the copies; and

(iii) Receive a summary of the Plan’s annual financial report, if applicable.
The Plan Administrator is required by law to furnish each participant with a
copy of this summary annual report.

(b) Prudent Actions by Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
“fiduciaries” of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.

(c) Enforce Your Rights. If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules as set forth in detail in Section 10
herein.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within thirty (30) days,
you may file suit in a Federal court and you are not required to follow the
claims procedure set forth in Section 10 herein. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator.

If you have completed the claims and appeals procedure described in Section 10
and have a claim for benefits which is denied or ignored, in whole or in part,
you may file suit in a state or Federal court.

If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

(d) Assistance with Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration or accessing its website at http://www.dol.gov/ebsa/.

14. GENERAL PROVISIONS.

(a) Notices. Any notice, demand or request required or permitted to be given by
either the Company or an Eligible Employee pursuant to the terms of this Plan
will be in writing (including an electronic form acceptable to the Plan
Administrator). Any such writing will be deemed received when (i) hand delivered
to the Eligible Employee or the Plan Administrator, as applicable, with such
receipt evidenced by a written receipt notice, (ii) received electronically by
either party at the designated email or facsimile address acceptable to the Plan
Administrator, or (iii) deposited in the U.S. mail, with postage prepaid, and
addressed to the applicable party, in the case of the Company, at the address
set forth in Section 12(d) and, in the case of an Eligible Employee, at the
address as set forth in the Company’s employment file maintained for the
Eligible Employee as previously furnished by the Eligible Employee.

(b) Transfer and Assignment. The rights and obligations of an Eligible Employee
under this Plan may not be transferred or assigned without the prior written
consent of the Company. This Plan will be binding upon any person who is a
successor by merger, acquisition, consolidation or otherwise to the business
formerly carried on by the Company without regard to whether or not such person
or entity actively assumes the obligations hereunder.

(c) Waiver. Any party’s failure to enforce any provision or provisions of this
Plan will not in any way be construed as a waiver of any such provision or
provisions, nor prevent any party from thereafter enforcing each and every other
provision of this Plan. The rights granted the parties herein are cumulative and
will not constitute a waiver of any party’s right to assert all other legal
remedies available to it under the circumstances.

(d) Severability. Should any provision of this Plan be declared or determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired.

(e) Section Headings. Section headings in this Plan are included for convenience
of reference only and will not be considered part of this Plan for any other
purpose.

15. CIRCULAR 230 DISCLAIMER.

THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL REVENUE
SERVICE’S CIRCULAR 230 (21 CFR PART 10). ANY ADVICE IN THIS PLAN IS NOT INTENDED
OR WRITTEN TO BE USED, AND IT CANNOT BE USED, BY YOU FOR THE PURPOSE OF AVOIDING
ANY PENALTIES THAT MAY BE IMPOSED ON YOU. ANY ADVICE IN THIS PLAN WAS WRITTEN TO
SUPPORT THE PROMOTION OR MARKETING OF PARTICIPATION IN THE COMPANY’S SEVERANCE
BENEFIT PLAN. YOU SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES FROM
AN INDEPENDENT TAX ADVISOR.

16. EXECUTION.

To record the adoption of the Plan as set forth herein, effective as of
January 22, 2010, Volterra Semiconductor Corporation has caused its duly
authorized officer to execute the same this 22nd day of January, 2010.

VOLTERRA SEMICONDUCTOR CORPORATION

By: /s/ David Oh
David Oh
General Counsel and Vice President, Legal Affairs


1

For Employees Age 40 or Older
Group Termination

EXHIBIT A
RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Volterra
Semiconductor Corporation Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, and except as
otherwise set forth in this Release, I hereby generally and completely release
the Company and its affiliates, and their parents, subsidiaries, successors,
predecessors and affiliates, and its and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company and its affiliates, or their affiliates, or the termination of that
employment; (b) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options and other equity awards, or any other
ownership interests in the Company and its affiliates, or their affiliates;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the claims identified in this paragraph,
I am not aware of any claims I have or might have that are not included in the
Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for this Release is in addition to anything of value to which I was already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) my waiver and release do not apply to any rights
or claims that may arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not to do so); (c) I have forty-five (45) days to consider this
Release (although I may choose voluntarily to sign this Release earlier); (d) I
have seven (7) days following the date I sign this Release to revoke the Release
by providing written notice to an office of the Company; (e) this Release will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after I sign this Release; and (f) I have received
with this Release all of the information required by the ADEA, including without
limitation a detailed list of the job titles and ages of all employees who were
terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated, along with information on the eligibility factors used to select
employees for the group termination and any time limits applicable to this group
termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.

EMPLOYEE

Printed Name:

Date:

2

For Employees Age 40 or Over
Individual Termination

EXHIBIT B
RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Volterra
Semiconductor Corporation Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, and except as
otherwise set forth in this Release, I hereby generally and completely release
the Company and its affiliates, and their parents, subsidiaries, successors,
predecessors and affiliates, and their partners, members, directors, officers,
employees, stockholders, shareholders, agents, attorneys, insurers, affiliates
and assigns, from any and all claims, liabilities and obligations, both known
and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date I
sign this Release. This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company
and its affiliates, or their affiliates, or the termination of that employment;
(b) all claims related to my compensation or benefits, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options and other equity awards, or any other
ownership interests in the Company and its affiliates, or their affiliates;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal Age
Discrimination in Employment Act (as amended) (“ADEA”), the federal Employee
Retirement Income Security Act of 1974 (as amended), and the California Fair
Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the claims identified in this paragraph,
I am not aware of any claims I have or might have that are not included in the
Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for this Release is in addition to anything of value to which I was already
entitled. I further acknowledge that I have been advised by this writing, as
required by the ADEA, that: (a) my waiver and release do not apply to any rights
or claims that may arise after the date I sign this Release; (b) I should
consult with an attorney prior to signing this Release (although I may choose
voluntarily not do so); (c) I have twenty-one (21) days to consider this Release
(although I may choose voluntarily to sign this Release earlier); (d) I have
seven (7) days following the date I sign this Release to revoke the Release by
providing written notice to an officer of the Company; and (e) this Release will
not be effective until the date upon which the revocation period has expired,
which will be the eighth day after I sign this Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.

EMPLOYEE

Printed Name:

Date:

3

For Employees Under Age 40
Individual or Group Termination

EXHIBIT C
RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the Volterra
Semiconductor Corporation Severance Benefit Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between the
Company, affiliates of the Company and me with regard to the subject matter
hereof. I am not relying on any promise or representation by the Company or an
affiliate of the Company that is not expressly stated therein. Certain
capitalized terms used in this Release are defined in the Plan.

I hereby confirm my obligations under my proprietary information and inventions
agreement with the Company and/or an affiliate of the Company.

In consideration of the severance benefits and other consideration provided to
me under the Plan that I am not otherwise entitled to receive, and except as
otherwise set forth in this Release, I hereby generally and completely release
the Company and its affiliates, and their parents, subsidiaries, successors,
predecessors and affiliates, and its and their partners, members, directors,
officers, employees, stockholders, shareholders, agents, attorneys, insurers,
affiliates and assigns, from any and all claims, liabilities and obligations,
both known and unknown, that arise out of or are in any way related to events,
acts, conduct, or omissions occurring at any time prior to and including the
date I sign this Release. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to my employment with the
Company and its affiliates, or their affiliates, or the termination of that
employment; (b) all claims related to my compensation or benefits, including
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options and other equity awards, or any other
ownership interests in the Company and its affiliates, or their affiliates;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990 (as amended), the federal
Employee Retirement Income Security Act of 1974 (as amended), and the California
Fair Employment and Housing Act (as amended).

Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Release prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or the California Department of Fair
Employment and Housing, except that I hereby waive my right to any monetary
benefits in connection with any such claim, charge or proceeding. I hereby
represent and warrant that, other than the claims identified in this paragraph,
I am not aware of any claims I have or might have that are not included in the
Release.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act, the California
Family Rights Act, or otherwise; and I have not suffered any on-the-job injury
for which I have not already filed a workers’ compensation claim.

I hereby agree not to disparage the Company, or its officers, directors,
employees, shareholders or agents, in any manner likely to be harmful to its or
their business, business reputation, or personal reputation; provided, however,
that I will respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.

EMPLOYEE

Printed Name:

Date:

4

APPENDIX A
VOLTERRA SEMICONDUCTOR CORPORATION
SEVERANCE BENEFIT PLAN
Adopted January 22, 2010

Capitalized terms used in this Appendix A but not otherwise defined herein will
have the meanings ascribed to them in the Plan.

1. Severance Upon a Non-Change in Control Termination. Subject to the
limitations set forth in the Plan, in the event of an Eligible Employee’s
Qualifying Termination pursuant to Section 3(b)(i) of the Plan (that is, a
Non-Change in Control Termination), the Eligible Employee will receive the
following severance benefits:

(a) Cash Severance Benefit. The Company will pay in a lump sum, as the “Cash
Severance Benefit,” the amount of the Eligible Employee’s Base Salary determined
below based on the Eligible Employee’s Tier Group:

• For Eligible Employees in Tier 1: 12 months of Base Salary.

• For Eligible Employees in Tier 2: 6 months of Base Salary

The Cash Severance Benefit will be paid out in a single lump sum on the 60th day
following the Eligible Employee’s termination date.

(b) COBRA Premium Benefit. If the Eligible Employee was enrolled in a group
health plan (e.g., medical, dental, or vision plan) sponsored by the Company
immediately prior to termination, the Eligible Employee may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy) following his or her last day of employment under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (together with any state law of
similar effect, “COBRA”). The Company will notify the Eligible Employee of any
such right to continue such coverage at the time of termination pursuant to
COBRA. No provision of this Plan will affect the continuation coverage rules
under COBRA, except that the Company’s payment, if any, of applicable insurance
premiums, or waiver of any cost of coverage under any self-funded group health
plan, will be credited as payment by the Eligible Employee for purposes of the
Eligible Employee’s payment required under COBRA. Therefore, the period during
which an Eligible Employee may elect to continue the Company’s or its
affiliate’s group health plan coverage at his or her own expense under COBRA,
the length of time during which COBRA coverage will be made available to the
Eligible Employee, and all other rights and obligations of the Eligible Employee
under COBRA (except the obligation to pay insurance premiums that the Company
pays, if any, or, with respect to a self-funded plan, any obligation to pay the
cost of coverage to the Company that the Company waives, if any) will be applied
in the same manner that such rules would apply in the absence of this Plan.

If an Eligible Employee timely elects continued coverage under COBRA, the
Company will pay the full amount of the Eligible Employee’s COBRA premiums (or
will provide coverage under any self-funded plan at the Company’s expense) for
the continued coverage of the Eligible Employee and his or her eligible
dependents under the Company’s group health plans for up to that number of
months provided below following the Eligible Employee’s termination of
employment (after any offset is applied pursuant to Section 3(f) of the Plan):

• For Eligible Employees in Tier 1: 12 months.

• For Eligible Employees in Tier 2: 6 months.

However, no such premium payments will be made (and no coverage at Company cost
will be provided under any self-funded group health plan) following the earlier
of (i) the date the Eligible Employee, or his or her dependents as applicable,
become eligible for coverage under a group health plan of a subsequent employer
or (ii) the date the Eligible Employee, or his or her dependents as applicable,
experience a COBRA disqualification event. Each Eligible Employee will be
required to notify the Company immediately if the Eligible Employee becomes
eligible for coverage by a group health plan of a subsequent employer. Upon the
conclusion of such period of insurance premium payments made by the Company (or
the provision of coverage at the Company’s expense under a self-funded group
health plan), the Eligible Employee (and/or his eligible dependents, as
applicable) will be responsible for the timely payment of the full amount of
premiums (or payment for the cost of coverage) required under COBRA for the
duration of the COBRA period, if any, except to the extent that the Eligible
Employee (and/or his or her dependents, as applicable) qualifies under the
American Recovery and Reinvestment Act of 2009, as amended (“ARRA”) as an
“assistance eligible individual” who is entitled to COBRA premium assistance
without recapture.

For purposes of this Section 1(b), any applicable insurance premiums that are
paid by the Company will not include any amounts payable by the Eligible
Employee under an Internal Revenue Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Eligible
Employee.

2. Severance Upon a Change in Control Termination. Subject to the limitations
set forth in the Plan, in the event of an Eligible Employee’s Qualifying
Termination pursuant to Section 3(b)(ii) (that is, a Change in Control
Termination), then, in lieu of the severance benefits set forth in Section 1
above, the Eligible Employee will receive the following severance benefits:

(a) Cash Severance Benefit: The Company will pay in a lump sum, as the “Cash
Severance Benefit,” the amount of the Eligible Employee’s Base Salary and Bonus
Amount determined below based on the Eligible Employee’s Tier Group:

• For Eligible Employees in Tier 1: 18 months of Base Salary, plus 150% of the
Bonus Amount.

• For Eligible Employees in Tier 2: 12 months of Base Salary, plus 100% of the
Bonus Amount.

The Cash Severance Benefit will be paid out in a single lump sum on the 60th day
following the Eligible Employee’s termination date.

(b) COBRA Premium Benefit: If an Eligible Employee timely elects continued
coverage under COBRA, the Company will pay the full amount of the Eligible
Employee’s COBRA premiums (or will provide coverage under any self-funded plan
at the Company’s expense) for the continued coverage of the Eligible Employee
and his or her eligible dependents under the Company’s group health plans for up
to that number of months provided below following the Eligible Employee’s
termination of employment (after any offset is applied pursuant to Section 3(f)
of the Plan):

• For Eligible Employees in Tier 1: 18 months.

• For Eligible Employees in Tier 2: 12 months.

However, no such premium payments will be made (and no coverage at Company cost
will be provided under any self-funded group health plan) following the earlier
of (i) the date the Eligible Employee, or his or her dependents as applicable,
become eligible for coverage under a group health plan of a subsequent employer
or (ii) the date the Eligible Employee, or his or her dependents as applicable,
experience a COBRA disqualification event. Each Eligible Employee will be
required to notify the Company immediately if the Eligible Employee becomes
eligible for coverage by a group health plan of a subsequent employer. Upon the
conclusion of such period of insurance premium payments made by the Company (or
the provision of coverage at the Company’s expense under a self-funded group
health plan), the Eligible Employee (and/or his eligible dependents, as
applicable) will be responsible for the timely payment of the full amount of
premiums (or payment for the cost of coverage) required under COBRA for the
duration of the COBRA period, if any, except to the extent that the Eligible
Employee (and/or his or her dependents, as applicable) qualifies under the
American Recovery and Reinvestment Act of 2009, as amended (“ARRA”) as an
“assistance eligible individual” who is entitled to COBRA premium assistance
without recapture.

For purposes of this Section 2(b), any applicable insurance premiums that are
paid by the Company will not include any amounts payable by the Eligible
Employee under an Internal Revenue Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Eligible
Employee.

(c) Equity Award Acceleration: If, as of the Eligible Employee’s date of
Qualifying Termination, the Eligible Employee holds any unvested outstanding
equity awards under an equity incentive plan of the Company (an “Equity Award”),
then, as of the date of such Qualifying Termination, the vesting and
exercisability of each such Equity Award will be accelerated to the following
extent:

• For Eligible Employees in Tier 1: 100%.

• For Eligible Employees in Tier 2: 100%.

5

APPENDIX B
VOLTERRA SEMICONDUCTOR CORPORATION
SEVERANCE BENEFIT PLAN
PARTICIPATION NOTICE

To:

Date:

Volterra Semiconductor Corporation (the “Company”) has adopted the Volterra
Semiconductor Corporation Severance Benefit Plan (the “Plan”). This
Participation Notice informs you that you have been designated as an Eligible
Employee in the Plan. For purposes of the Plan, the Company has designated you
as a Tier        Eligible Employee, based on your title on the date hereof.

You are encouraged to read the Plan in its entirety. The final decision as to
whether you have earned any payments under the Plan will be made by the Plan
Administrator in accordance with the Plan. A copy of the Plan document is
attached to this Participation Notice. The terms and conditions of your
participation in the Plan are as set forth in the Plan and this Participation
Notice, which together also constitute a summary plan description of the Plan.

To accept your designation as an Eligible Employee, please return a signed copy
of this Participation Notice to        on or before       , 20      .

Please note that you are not an Eligible Employee in the Plan until you execute
and return this Participation Notice to the Company.

VOLTERRA SEMICONDUCTOR CORPORATION

By:
Name:
Title:


6